                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                               3:19-cv-00028-RJC-DSC

AMAZON LOGISTICS, INC.,                             )
                                                    )
              Plaintiff,                            )
                                                    )
                 v.                                 )
                                                    )                  ORDER
UN4GIVEN TRANSPORTATION, INC.,                      )
                                                    )
              Defendant.                            )
                                                    )

       THIS MATTER comes before the Court on Plaintiff’s Motion for Default

Judgment. (Doc. No. 8.)

I.     BACKGROUND

       Plaintiff Amazon Logistics, Inc. (“Plaintiff”) is a transportation logistics

company and is the registered owner of two trailers, identified as V210487 and

V210650, and related dolly converters (the “Trailers”). (Doc. No. 1, ¶ 7.) Defendant

Un4Given Transportation, Inc. (“Defendant”) is a motor carrier registered with the

Federal Motor Carrier Safety Administration as USDOT 2896549 and MC973531.

(Doc. No. 1, ¶ 8.)

       Plaintiff and Defendant are parties to a Linehaul Service Provider Agreement

(the “Agreement”) pursuant to which Defendant agreed to provide Plaintiff truckload

transportation        services,   including   receiving,   loading,   storing,   transporting,

delivering, and unloading goods. (Doc. No. 1, ¶ 9.) Defendant further agreed to use

the Trailers exclusively for the services contemplated in the Agreement and to return
the Trailers in substantially the same condition. (Doc. No. 1, ¶ 18.) On or about July

4, 2017, Defendant possessed the Trailers to transport Plaintiff’s goods from

Plaintiff’s fulfillment center in Baltimore, Maryland to Plaintiff’s fulfillment center

in Chattanooga, Tennessee. (Doc. No. 1, ¶ 11.) Defendant’s driver checked the

Trailers into the Chattanooga facility using his cell phone.1 (Doc. No. 1, ¶ 11.) But,

from July 2 through October 29, 2017, the GPS units on the Trailers showed the

Trailers were located at Defendant’s storage yard in Gastonia, North Carolina. (Doc.

No. 1, ¶ 12.) The GPS units stopped showing a location on October 29, 2017, which

Plaintiff presumes is due to the batteries dying. (Doc. No. 1, ¶ 12.)

        On January 18, 2019, Plaintiff filed a Complaint against Defendant asserting

claims for breach of contract, conversion, and a declaratory judgment. (Doc. No. 1, at

3–4.) According to Plaintiff’s Affidavit of Service, Defendant was properly served with

the summons and a copy of the Complaint on January 25, 2019. (Doc. Nos. 4 to 4-2.)

On February 27, 2019, the Clerk of Court entered default against Defendant. (Doc.

No. 7.)

        On June 5, 2019, Plaintiff filed the instant Motion for Default Judgment. (Doc.

No. 8.) The motion is ripe for resolution.

II.       STANDARD OF REVIEW

        Rule 55 of the Federal Rules of Civil Procedure governs Plaintiff’s Motion for

Default Judgment. “Rule 55 sets forth a two-step process for obtaining a default

judgment.” Brown v. Prime Star Grp., Inc., No. 3:12-cv-165, 2012 U.S. Dist. LEXIS



1   The Complaint does not allege when this occurred.
                                             2
141495, at *5 (W.D.N.C. Sept. 30, 2012). A plaintiff must first seek an entry of default

under Rule 55(a). L & M Cos. v. Biggers III Produce, Inc., No. 3:08-cv-309, 2010 U.S.

Dist. LEXIS 46907, at *14 (W.D.N.C. Apr. 9, 2010). Rule 55(a) states that “[w]hen a

party against whom a judgment for affirmative relief is sought has failed to plead or

otherwise defend, and that failure is shown by affidavit or otherwise, the clerk must

enter the party’s default.” Fed. R. Civ. P. 55(a). “Upon the entry of default, the

defaulted party is deemed to have admitted all well-pleaded allegations of fact

contained in the complaint.” Brown, 2012 U.S. Dist. LEXIS 141495, at *4.

       “After the clerk has entered a default, the plaintiff may seek a default

judgment.” Silvers v. Iredell Cty. Dep’t of Soc. Servs., No. 5:15-cv-00083, 2016 U.S.

Dist. LEXIS 13865, at *9 (W.D.N.C. Feb. 3, 2016). “The entry of a default judgment

is left to the sound discretion of the court, and no party is entitled to a favorable entry

of default judgment as a matter of right.” Dish Network L.L.C. v. Hatley, No. 5:16-

cv-00088, 2017 U.S. Dist. LEXIS 81390, at *6 (W.D.N.C. May 25, 2017). “Without

question, because the American civil litigation system is adversarial by nature, it is

the ‘strong policy’ of the Fourth Circuit to decide cases on their merits.” Silvers, 2016

U.S. Dist. LEXIS 13865, at *9 (citing Colleton Prep. Academy, Inc. v. Hoover

Universal, Inc., 616 F.3d 413, 417–21 (4th Cir. 2010)). Default judgment is proper

“only if the well-pleaded factual allegations in a complaint both establish a valid

cause of action and entitle the plaintiff to an award of damages or other relief.” i play.

Inc. v. D. Catton Enter., LLC, No. 1:12-cv-22, 2015 U.S. Dist. LEXIS 29870, at *6

(W.D.N.C. Mar. 10, 2015). In so deciding, courts in this district apply the standard



                                            3
used to evaluate a Rule 12(b)(6) motion to dismiss, and “a pleading that offers mere

‘labels and conclusions’ or ‘a formulaic recitation of the elements of a cause of action

will not do.’” Silvers, 2016 U.S. Dist. LEXIS 13865, at *18–19 (quoting Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009)).

       “If the Court determines that liability is established, it must then determine

the appropriate amount of damages.” Bogopa Serv. Corp. v. Shulga, No. 3:08-cv-365,

2011 U.S. Dist. LEXIS 17408, at *4 (W.D.N.C. Feb. 8, 2011). “The court must make

an independent determination regarding damages, and cannot accept as true factual

allegations of damages.” EEOC v. Carter Behavior Health Servs., No. 4:09-cv-122,

2011 U.S. Dist. LEXIS 129493, at *9–10 (E.D.N.C. Oct. 7, 2011). “[A] court may enter

a default judgment as to damages with or without a hearing. As long as there is an

adequate evidentiary basis in the record for an award of damages, the Court may

make such a determination without a hearing.” Bogopa Serv. Corp., 2011 U.S. Dist.

LEXIS 17408, at *5 (citation omitted).

III.   DISCUSSION

       The Court has entered default against Defendant. (Doc. No. 7.) The Court

thus proceeds to analyzing the propriety of default judgment on Plaintiff’s claims for

breach of contract, conversion, and a declaratory judgment.

       Plaintiff alleges that Defendant breached the Agreement by “converting the

Trailers for its own use or benefit and/or failing to timely return the Trailers.” (Doc.

No. 1, ¶ 19.) The Complaint, however, is devoid of factual allegations that Defendant

used the Trailers for its own benefit; the Complaint merely asserts that the GPS units



                                           4
showed the Trailers were located at Defendant’s storage yard from July 2 through

October 29, 2017. The Complaint also lacks any factual allegations as to Defendant’s

obligation under the Agreement to return the Trailers at a specified time and/or upon

certain conditions. This is especially problematic because the allegations regarding

the terms of the Agreement, although scant, tend to imply that Defendant was to

remain in possession of the Trailers for at least some limited period of time in order

to provide truckload transportation services to Plaintiff. Therefore, even taking the

well-pleaded allegations of the Complaint as true, without a copy of the Agreement

or further evidence regarding the specific terms of the Agreement and Defendant’s

conduct in breach thereof, the Court cannot conclude that Plaintiff has established

Defendant’s liability for breach of the Agreement.

      The well-pleaded allegations of the Complaint are also insufficient to establish

Defendant’s liability for conversion.   Plaintiff alleges that Defendant committed

conversion by wrongfully exercising control and dominion over the Trailers.

“Conversion is the unauthorized assumption and exercise of the right of ownership

over the goods or personal chattels belonging to another, to the alteration of their

condition or the exclusion of an owner’s rights.” White v. Consol. Planning, Inc., 603

S.E.2d 147, 165 (N.C. Ct. App. 2004) (quotation marks omitted). “There are, in effect,

two essential elements of a conversion claim: ownership in the plaintiff and wrongful

possession or conversion by the defendant.”     Variety Wholesalers, Inc. v. Salem

Logistics Traffic Servs., LLC, 723 S.E.2d 744, 747 (N.C. 2012). However, “[w]here

there has been no wrongful taking or disposal of the goods, and the defendant has



                                          5
merely come rightfully into possession and then refused to surrender them, demand

and refusal are necessary to the existence of the tort.” White, 603 S.E.2d at 165.

       Here, Defendant rightfully possessed the Trailers to transport Plaintiff’s goods

from Plaintiff’s fulfillment center in Baltimore, Maryland to its fulfillment center in

Chattanooga, Tennessee.       Thus, demand and refusal are necessary to establish

Defendant’s liability for conversion. As Plaintiff has neither alleged nor offered

evidence that it demanded Defendant return the Trailers and Defendant refused to

do so, Plaintiff has not established Defendant’s liability for conversion. Levin v.

Jacobson, 2015 NCBC LEXIS 111, at *27–28 (N.C. Super. Ct. Dec. 7, 2015) (granting

summary judgment in favor of defendant on plaintiffs’ conversion claim because

plaintiffs “neither alleged nor offered proof of demand and refusal”).

       Plaintiff’s last claim for relief seeks a declaratory judgment that Plaintiff is

entitled to the sole possession and control of the Trailers. The Declaratory Judgment

Act provides that “[i]n a case of actual controversy within its jurisdiction . . . any court

of the United States . . . may declare the rights and other legal relations of any

interested party seeking such declaration, whether or not further relief is or could be

sought.” 28 U.S.C. § 2201. For there to be a case or controversy justiciable for the

Court, plaintiff must present a dispute that is “definite and concrete, touching the

legal relations of parties having adverse legal interests.”         MedImmune, Inc. v.

Genentech, Inc., 549 U.S. 118, 127 (2007).         The dispute must also be “real and

substantial,” admitting “of specific relief through a decree of a conclusive character,

as distinguished from what the law would be upon a hypothetical state of facts.” Id.



                                             6
The question for the Court is thus “whether the facts alleged, under all the

circumstances, show that there is a substantial controversy, between parties having

adverse legal interests, of sufficient immediacy and reality to warrant the issuance

of a declaratory judgment.” Id.

      Plaintiff contends that an actual controversy exists between Plaintiff and

Defendant because Plaintiff is the owner of the Trailers and “Defendant apparently

believes otherwise as it refuses to turn over the Trailers to Plaintiff and/or continue

[sic] to wrongfully detain the Trailers.” (Doc. No. 1, ¶ 28.) As discussed above,

however, Plaintiff does not allege that it demanded Defendant return the Trailers—

Plaintiff alleges that the Trailers were located at Defendant’s storage yard for

approximately four months, but does not allege that it ever contacted or attempted to

contact Defendant regarding the Trailers during this four-month period or at any

other time. Absent such a demand and refusal, the Court cannot conclude that there

is a substantial controversy of sufficient immediacy and reality to warrant the

issuance of a declaratory judgment. Moreover, under the circumstances of this case

where Plaintiff has failed to establish Defendant’s liability as to Plaintiff’s related

claims for relief, “this court is wary of entering default judgment [on a claim] for

declaratory relief . . . where the merits of [the] case have not been fully litigated.”

Teachers Ins. Co. v. Prather, No. 2:11-cv-00397, 2012 U.S. Dist. LEXIS 3651, at *4–

5 (S.D. W. Va. Jan. 11, 2012) (citing Restatement 2d Judgment § 33 (stating that a

court “should not make a declaration upon default on the basis of the pleadings alone

but should require the plaintiff to present enough evidence to warrant the granting



                                          7
of declaratory relief”)). Accordingly, in the exercise of its discretion under Rule 55(b),

the Court concludes that Plaintiff is not entitled to default judgment on its claim for

declaratory relief.

IV.   CONCLUSION

      IT IS THEREFORE ORDERED that Plaintiff’s Motion for Default Judgment,

(Doc. No. 8), is DENIED without prejudice. Plaintiff shall have thirty days from the

date of this Order to submit a renewed motion for default judgment and supporting

materials.




                              Signed: October 8, 2019




                                               8
